Citation Nr: 1616092	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  That decision increased the rating for developmental dysplasia of the hips with osteoarthritis to 30 percent for each hip, denied service connection for a bilateral knee condition because new and material evidence had not been submitted to reopen the claim, and denied entitlement to a TDIU.  In October 2009, the Veteran filed a Notice of Disagreement with respect to only the denial of the TDIU.  The RO furnished the Veteran a Statement of the Case in January 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2010 and did not request a hearing before the Board.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in August 2011.  

This case was previously before the Board in September 2013, at which time the Board remanded the Veteran's claim for a VA examination and updated VA treatment records.  As adequate examinations were provided and updated VA treatment records were associated with the Veteran's claims file, the Board finds compliance with its September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The RO furnished the Veteran an SSOC in February 2014.  An October 2014 rating decision continued the 30 percent evaluations for the Veteran's hip disabilities.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular criteria for a TDIU.

2.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially-gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a July 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter informed the Veteran of what evidence is needed to substantiate a claim for a TDIU on a schedular and extra-schedular basis.  It also advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and the statements of the Veteran and his representative.

In addition, the Veteran was afforded VA examinations pertaining to his claim in October 2013 and September 2014.  The Board finds the examination reports collectively to be adequate.  The examiners reviewed the Veteran's claims file and/or medical records, interviewed the Veteran, considered his statements, and described the current severity of the Veteran's hip disabilities in sufficient detail so that the Board's evaluation is an informed determination.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Entitlement to a TDIU

Legal Criteria

The Veteran is seeking entitlement to a TDIU caused by his service-connected disabilities.  In order to establish service connection for a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  Disabilities resulting from common etiology or a single accident will be considered as one disability for the purpose of one 60 percent disability or one 40 percent disability in combination.  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in July 2009, service connection has been in effect for developmental dysplasia of the hips with osteoarthritis, evaluated separately as 30 percent disabling.  The Veteran's hip disabilities derive from a common etiology.  Therefore, the Veteran's combined disability rating during the pendency of his claim is 60 percent as a single service-connected disability.  Thus, the Board finds that the Veteran's service-connected disabilities do meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2015).

The remaining inquiry, therefore, is whether such disabilities rendered the Veteran unable to secure or follow a substantially-gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  

Background

The Veteran has a high school education with no additional formal education or training.  See April 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

The Veteran's April 2011 VA Form 21-8940 and a SSA Disability Report show the Veteran worked full-time from June 1997 to January 1998 as a technician with cellular communication equipment, and from January 1998 to April 2008 as a production/project manager for medical imaging equipment companies. 

The Veteran suffered a severe motorcycle racing crash post-service in April 2008.  He sustained various injuries, including fractures of the neck, ribs, and right humerus, scapular, and clavicle.  The Veteran underwent C4-5 corpectomy and fusion of C3-6.  Initially upon impact, he was plegic on the left side, but this gradually improved.  See July 2008 letter of J.W., M.D., of the Neurology Clinic of U.M.M.H.C.  

July 2008 through January 2009 letters of Dr. J.W. show the Veteran was independent with all his self-care; although he took longer to do it.  The Veteran was employed as a medical device representative, which involved travel to distant hospitals to troubleshoot on their equipment.  He did a lot of typing and generally worked from home when he was not at a hospital.  The job involved a lot of lifting of equipment, and Dr. J.W. did not recommend that the Veteran return to work full time after he completing physical therapy.  There were complaints of spasticity on the left in the hand, leg, and ankle.  He had regular gait that showed some toeing off on the right in order to clear the left leg due to its stiffness.  His gait was described as "somewhat spastic."  He had an occasional catch of the left toes, which sometimes caused the Veteran to fall.  Because the Veteran had a history of congenital hip dysplasia bilaterally, Dr. J.W. stated that the Veteran might be at increased risk for hip pain due to his gait abnormalities.  The Veteran complained of pain in the back, neck, and ribs, but not in the hips.  

In July 2009, the Veteran established care with VA.  A primary care record shows that the Veteran had normal gait and station, and normal range of motion and stability of the lower extremities.  The Veteran complained, however, that his hips and knees were sore.

At a VA examination in July 2009, the Veteran reported bilateral hip pain of a severity of 5-8/10.  The pain occurred every day, all day, and improved with rest.  It was precipitated by sitting for long periods of time, standing for short periods of time, and weather changes.  His level of activity increased night time pain.  He denied any injury.  He was taking eight pills of Vicodin a week with moderate relief of his pain; however, the Vicodin made him tired.  He was also taking Meloxicam.  He used crutches on occasion a couple of times a month for two days to give his hips a rest.  He was able to complete all activities of daily living without limitation.  He also was able to perform sedentary activities, but was not able to sit for long periods of time.  He could bicycle and swim for short periods of time.  He reported pain, buckling, and clicking had gotten progressively worse over the past year and a half.  The Veteran presented to the examination without the aid of mechanical or assistive devices.  He was found not to have lower extremity weakness.  His gait was smooth and well-balanced with good posture.  There were no limitations standing or walking at the examination.  There were also no calluses, foot breakdown, or unusual shoe wear pattern that would indicate abnormal weightbearing.  The examiner opined that the Veteran was employable.  

VA treatment records from August 2009 to December 2010 show the Veteran reported bilateral hip pain, which was sometimes described as constant and at others times as intermittent.  In August 2009, a neurologist, J.B., M.D., found that the Veteran had "marked" spasticity of the left side and hemiparetic and spastic gait, but normal coordination bilaterally.  In October 2009, the Veteran's pain was described as was intermittent, chronic, manageable pain of the bilateral hips and left knee.  A December 2009 neurology record shows the Veteran's gait had a normal base and was steady with a mild limp, and circumduction/spastic left-sided gait with left plantar flexion.  The Veteran reported difficulties with balance since the motorcycle crash.  A January 2010 primary care record shows that the Veteran's hip pain was related to his hip dysplasia, but the knee pain was related to the 2008 motorcycle accident.  His pain level was 5/10.  A November 2010 primary care record shows the Veteran reported that he had intermittent leg/hip pain, but was taking Naprosyn, not Vicodin, for it.  November 2010 and December 2010 orthopedic records show the Veteran was being seen for left knee pain, but there is no complaint of hip pain.  

In January 2010, SSA determined that the Veteran was disabled for purposes of receiving SSA disability benefits beginning in April 2008.  The primary diagnosis was disorders of the back, with a history of cervical spine fracture, and the secondary diagnosis was fractures of other bones, namely the humerus, clavicle, and scapula.  Although not noted specifically in the disability determination, SSA did consider the Veteran's bilateral hip dysplasia in its determination.  See December 2009 Case Analysis of musculoskeletal allegations.

In connection with the SSA disability claim, a Case Analysis of the Veteran's neurological complaints was performed by a neurologist.  It was noted that Dr. J.W. found in June 2009 that the Veteran walked with "slight" circumduction of the left foot and had "mild" spasticity in the left lower extremity.  The August 2009 findings of the VA neurologist, Dr. J.B., were noted, as well as August 2009 findings of J.C., M.D.  Dr. J.C. opined that the Veteran "was disabled due to cervical fractures, 'loss of fine motor skills in his right hand' (?typo?), pathological reflexes in his left lower extremity, chronic pain and chronic fatigue."  The SSA neurologist noted that the Veteran had been prescribed narcotics for pain; although, the location and cause of the pain , other than that in his hips, was not clear.  The SSA neurologist gave greater weight to Dr. J.C.'s "description (as well as to those of Drs. W. and B. as trained neurological observes whose findings correlate with the spinal cord lesion seen on MRI) than that given to the contradictory description of essentially normal gait, balance and strength by the VAMC examiner on 7/28/09."  The SSA neurologist diagnosed Brown-Sequard hemicord syndrome at C4-5 as the cause of the Veteran's neurological complaints of spasticity, lower extremity weakness, and altered gait.  

The SSA neurologist found the Veteran could occasionally lift and/or carry (including upward pulling) 20 pounds, frequently lift and/or carry (including upward pulling) 10 pounds, stand and/or walk about 6 hours in an 8-hour day, and sit for a total of about 6 hours in an 8-hour workday.  He was capable of unlimited pushing and/or pulling.  The Veteran had mild weakness and spasticity on the left side, but was able to drive and use foot controls.  He occasional had limitations with balancing, stooping, kneeling, crouching, and crawling.

A January 2012 VA physical therapy consultation shows that the Veteran was seen for a gait disturbance, not hip pain, and was issued crutches and instructed on the use of a cane.

At an October 2013 VA examination, the Veteran reported constant hip pain.  If he stood or sat for prolonged periods of time, he had a constant burning down his legs.  He had to lie down until it subsided.  He felt as if he hips let go out from under him all the time.  He reported recent falls, stumbling, and having to catch himself three to four times a week.  He also reported limited range of motion.  He used a cane or crutches on "bad days."  The examiner opined that the Veteran's hip pain and limited mobility would interfere with most activities that require weightbearing, bending, squatting, lifting, carrying, pushing, and pulling.

The Veteran was afforded another VA examination in September 2014, at which time the Veteran reported that his hips were definitely deteriorating and that he had constant pain in them.  He reported that he had fallen five to six times due to increased pain in both hips.  He reported taking Meloxicam and two Tylenol 650 milligram tablets twice a day, which took the edge off.  He reported using a cane and crutches occasionally.  The Veteran stated that his inability to stand and sit for a fair amount of time limited his ability to work.  The examiner found that the Veteran's bilateral hip residuals impacted his ability to do work requiring prolonged sitting, standing, walking, climbing/descending stairs, repetitive bending, squatting, heavy lifting, and carrying.  

Analysis

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected developmental dysplasia of the hips with osteoarthritis does not prevent him from securing and following substantially-gainful employment.  

The Board begins by emphasizing that entitlement to a TDIU is limited to consideration of service-connected disabilities.  The Veteran suffered numerous injuries in his April 2008 motorcycle crash.  As a result of the crash, the Veteran suffers from neck, back, rib, shoulder, leg, and knee pain.  The evidence of record shows that the Veteran's neck injury resulted in Brown-Sequard hemicord syndrome, which is associated with the Veteran's left-sided spasticity, gait disturbances, and balance difficulties.  None of the foregoing disorders, or symptoms thereof, can be considered for purposes of determining whether a TDIU is warranted because they are not service connected.

The evidence shows that the Veteran possesses many skills.  He has good technical skills with communications equipment and medical imaging equipment.  He also has worked for ten years as a program manager.  As such, he has a significant amount of experience working with computers, has knowledge of standard office operating procedures, is able to operate office equipment and use the telephone, and has good organizational and leadership skills.  The Veteran is able to communicate fully, interact with people, speak in public, lecture, advise, counsel, and direct others.  The evidence does not show that the Veteran has any significant issues comprehending, concentrating, or completing tasks.  There is no credible and persuasive evidence that the Veteran's hip disabilities would prevent him from utilizing the foregoing skills to do a job of a sedentary nature where he would be free to stand or sit as tolerated.  The Veteran is capable of using the skills from his previous employment to perform many technical, computer-related, or program manager jobs that are of a sedentary nature.  

No VA examiner has found that the Veteran is unable to secure and follow substantially-gainful employment.  Although the October 2013 and September 2014 VA examiners did not specifically find the Veteran employable, it is clear from a reading of their entire opinions that the examiners found that the Veteran's hip disabilities did not prevent him from engaging in sedentary work.  

While Dr. J.C. opined in August 2009 that the Veteran is disabled, Dr. J.C. based his opinion on the injuries the Veteran sustained in the motorcycle crash, which are not service-connected disorders, and did not specifically address the Veteran's service-connected hips.  Moreover, the SSA neurologist found the Veteran could stand, walk, or sit for a total of about 6 hours in an 8-hour day, and could lift, carry, push, and pull.  

Finally, the Board acknowledges that SSA found that the Veteran became disabled in April 2008 for purposes of awarding SSA disability benefits.  However, SSA decisions regarding unemployability are not binding on VA.  See Washington v. Derwinski, 1 Vet. App. 459, 465 (1991) (holding that, although SSA determinations concerning employability are relevant, its findings are not binding on VA).  It is clear from the January 2010 determination that SSA considered more of the Veteran's disorders in reaching its decision than just the Veteran's service-connected hips.  Indeed, SSA listed back disorders as the Veteran's primary diagnosis and fractures of bones other than the cervical spine as his secondary diagnosis; none of which are service connected. 

In sum, the evidence does not show that the Veteran cannot perform the mental and physical acts required by employment due to his service-connected hip disabilities.  As such, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

 
ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


